REEC W. 11th St. LLC v 246 W. 11th St. Realty Corp. (2018 NY Slip Op 02031)





REEC W. 11th St. LLC v 246 W. 11th St. Realty Corp.


2018 NY Slip Op 02031


Decided on March 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2018

Renwick, J.P., Manzanet-Daniels, Kahn, Kern, Singh, JJ.


651014/17 6093NA 6093N

[*1] REEC West 11th Street LLC, Plaintiff-Appellant,
v246 West 11th St. Realty Corp., Defendant-Respondent, John Does 1-10, et al., Defendants.


Fischer Porter & Thomas, P.C., New York (Arthur "Scott" L. Porter, Jr. of counsel), for appellant.
Belkin Burden Wenig & Goldman, LLP, New York (Robert A. Jacobs of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Charles E. Ramos, J.), entered May 1, 2017, which set a time of the essence closing for April 13, 2017 and denied plaintiff's motion for a preliminary injunction (i) voiding and vacating the parties' March 1, 2017 closing, and extending it to June 30, 2017, (ii) enjoining the release of the escrow funds to defendant, (iii) and enjoining defendants from preventing plaintiff's reasonable access to the property, and from an order, same court and Justice, entered June 14, 2017, which granted defendant's motion for an order directing that the escrow funds be released to it, vacating the notice of pendency, and directing plaintiff to make contractual "vacancy payments" to defendant until the notice of pendency is cancelled, unanimously dismissed, without costs, as moot.
Following the perfection of these appeals, Supreme Court granted defendant's motion to dismiss the action (Sup Ct, NY County, November 3, 2017, Ramos, J., index No. 651014/17). Accordingly, in view of the foregoing, the consolidated appeal from these two interlocutory orders is moot (see e.g. Hogue v Kenilworth Apts., Inc., 139 AD3d 529 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2018
DEPUTY CLERK